       Case 1:96-cr-00959-SHS Document 154 Filed 08/24/20 Page 1 of 1



                                          LAW OFFICES OF
                    SCOTT B. TULMAN & ASSOCIATES, PLLC
                                   THE HELMSLEY BUILDING
                                  230 PARK AVENUE, 18 th Floor
                                   NEW YORK, NEW YORK 100              U8DCSDNY
                                        (212) 867-3600
                                                                        ·oocu1rENT
                                     stulman@tulmanlaw.com
                                     WWW .TULMANLAW.COM
                                                                      j ELBCTRONICAI.LY FILED·
                                                                     ·!DOC If:               -


Honorable Sidney H. Stein
                                                     August 24, 20
                                                                     '_B~!Jl F~: ili/~               I
                                                                                                     -4{,




United States District Judge
                                                                     MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Juan Rodriguez and Jose Martinez
               96 Cr. 959-1 (SHS), 18 CV 1072 (SHS)

Dear Judge Stein:

        Defense Counsel for the Defendants jointly and respectfully submit this letter motion
seeking to modify the briefing schedule "so ordered" on July 16, 2020 (Doc . 152), to extend all
filing dates for all parties by seven business days. The Government consents to the relief sought.

        Last week, with the Government's assistance, we located the transcripts required to
evaluate the Davis claims made in the pending 2255 motions. We also located the jury verdict
form signed by the foreperson. While the recent power outages impacted and delayed defense
counsels ' efforts to coordinate, we are now actively working on a joint submission with the
benefit of required documents. We need additional time to draft our submission and share our
views with our respective incarcerated clients.

       For these reasons, we request that the schedules be modified as follows:

       1.    Defendants ' motions shall be filed on or before September 8, 2020;

       2. The Government will respond on or before October 5, 2020 ;

       3. Defendants shall file any reply on or before October 13, 2020.

       Having obtained the documents we need, we do not foresee the need for any additional
adjournments.
                                                Respectfully,


SBT:ss                                               Scott B. Tulman
cc: All Counsel (by email)        Application granted.

                                   Dated: New York, New York
                                          August 24, 2020
